


[titn2015131ex1065image1.gif]
AMENDMENT NO.1 TO THE AMENDED AND RESTATED WHOLESALE FINANCING PLAN
    
This Amendment No. 1 to the Amended and Restated Wholesale Financing Plan (the
“Amendment”) is entered into effective as of April 1, 2015 by and between Titan
Machinery, Inc., (“Debtor”) and Agricredit Acceptance LLC (“Secured Party”)
(each a “Party” and collectively the “Parties”).


The Parties entered into the Amended and Restated Wholesale Financing Plan dated
October 31, 2013 (the “Agreement”) and now desire to amend the Agreement to add
a provision to address and implement an underutilized line fee, all as set forth
below.


NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:


1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.



2.
Amendment. The Agreement shall be amended as follows:



2.1 The Total Amount of Uncommitted Credit Facility at Approval, as indicated on
the first page of the Agreement, shall be deleted and replaced with
$200,000,000.00. Debtor waives receipt of written notice from Secured Party
regarding the foregoing.


2.2 The following shall be added as a new Section 10 to the Agreement:


“10.
ANNUAL RENEWAL FEE. In addition to Debtor’s obligations, representations and
warranties hereunder, Debtor shall pay to Secured Party an Annual Renewal Fee
equal to one hundred dollars ($100.00) for every one million dollars
($1,000,000.00) of the Total Amount of Uncommitted Credit Facility less the
amount of all vendor program lines by which Secured Party or De Lage Landen
Financial Services, Inc. finances Debtor’s acquisition of inventory under the
terms of program agreements between such vendors and Lender or De Lage Landen
Financial Services, Inc. Secured Party will invoice by July 31st of each year.
The annual renewal fee shall be due and payable to Secured Party no later than
August 31st of that year.”



3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth on the first page of this Amendment.
[debtorsignature1.jpg]


Titan Machinery, Inc.,


[securedpartysignature.jpg]


Agricredit Acceptance LLC, 
At: 8001 Birchwood Court, Johnston, IA 50131
Debtor
/s/ Ted O. Christianson, Treasurer
/s/ Todd R. Cate
Authorized Signature
Authorized Signature
Ted O. Christianson
3/30/15
Todd R. Cate VP Operations 4/13/15
Print Name & Title
Date
Print Name & Title
Date


        